DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, in combination with applicant’s amendments, filed January 28, 2021, with respect to claims 1, 6, and 7 have been fully considered and are persuasive.  The rejection under 35 USC 102 and 103 of the claims has been withdrawn. 
Applicant’s amendments overcomes the double patenting rejection.  The double patenting rejection is withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Regarding claim 1
Regarding claim 6, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for classifying dried, ground cannabis plant material samples, the method comprising, among other essential elements, applying a second Total THC calibration model to said mid-infrared spectrum or spectra of a sample classified as low Total THC cannabis in step c to determine a second Total THC value, and evaluating said second Total THC value against a second Total THC threshold and classifying said dried, ground cannabis plant material sample having aid second Total THC value below said second Total THC threshold as low total THC cannabis, in combination with the rest of the limitations of the above claim.
Regarding claim 7, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for distinguishing hemp from marijuana, the method comprising, among other essential elements, applying a second Total THC calibration model to said mid-infrared spectrum or spectra in those samples classified as low Total THC cannabis in step (c) so as to determine a second Total THC value, and (e) evaluating the second Total THC value determined in step (d) against a second Total THC threshold, wherein a cannabis sample exhibiting a second Total THC value that falls below said second Total THC value is categorized as hemp whereas a cannabis sample exhibiting a second Total THC value is categorized as marijuana, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877